                     UNITED STATES DISTRICT COURT
                                             FOR THE
                                EASTERN DISTRICT OF CALIFORNIA

 IN RE: STEVEN WAYNE BONILLA,

                                                  No. 2: 18-mc-197 JAM KJN P (ECF Nos. 4-
                                                  38.)

                                                         NOTICE AND ORDER RE: FILING
                                                         BY VEXATIOUS LITIGANT


         Plaintiff, Steven Wayne Bonilla, has attempted to initiate new civil actions. According to
the pre-filing order in Case No. 2:18-cv-2544 JAM KJN P (see ECF No. 13), plaintiff has been
identified as a vexatious litigant who is not permitted to initiate any new habeas corpus petitions
or civil actions without leave of court so that the court can determine if the new action attempts
to obtain relief related to plaintiff’s Alameda County conviction, including actions which purport
to be against other courts, individuals, or agencies on the ground that they failed to overturn or
vacate the Alameda County conviction. The court has reviewed plaintiff’s pleadings in
accordance with the pre-filing order and finds that:

   ☐ Plaintiff’s action does not attempt to obtain relief related to plaintiff’s Alameda County
     conviction.

   ☒ Plaintiff’s actions attempt to obtain relief related to plaintiff’s Alameda County
     conviction.

Accordingly, IT IS HEREBY ORDERED that plaintiff
          ☐ may file the complaint in the above-referenced matter and the Clerk of the Court
              is directed to file the complaint and assign a civil case number.
          ☒ may not file the complaints/petitions in the above-referenced matters because they
              attempt to obtain relief related to plaintiff’s Alameda County conviction. The
              Clerk of the Court is directed to return the pleadings to plaintiff.

Dated: November 27, 2019



Bon197.ord(2)
